 Case 1:17-cr-00115-CBA Document 71 Filed 12/20/18 Page 1 of 1 PageID #: 175



                              UNITED STATED DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
                        BEFORE: CAROL BAGLEY AMON.U.S.D.J.


DATED: 12/20/18                                    TIME: 4:41-4:46



CRIMINAL CAUSE FOR: Status Conference


DOCKET: CRl7-00115


DEFENDANT: Edgar Veytia- c                        ATTORNEY: Jeffrey Lichtman, Esq
                                                               Jeffrey Einhorn, Esq.

ASSISTANT U.S. ATTORNEY: Criag Heeren & Jason Ruiz

COURT REPORTER: Lisa Schmid


PROBATION OFFICER:                               INTERPRETER:


PRETRIAL OFFICERS:                               DEPUTY: V. Holley

Conference held.
G/P set for 1/4/19 at 4:30.
OED cont'd (complex case; ongoing plea discussions).
